UNITED STATES COURT OF APPEALS
                                      Tenth Circuit
                           Byron White United States Courthouse
                                    1823 Stout Street
                                 Denver, Colorado 80294
                                     (303) 844-3157
Patrick J. Fisher, Jr.                                                        Elisabeth A.Shumaker
Clerk                                                                         Chief Deputy Clerk

                                         February 10, 1997


       TO: All recipients of the captioned opinion

       RE: 96-1469 and 96-1475, U.S. v. McVeigh
           96-1484, Kight v. Matsch
           February 4, 1997


               Please be advised of the following corrections to the captioned decision:

             In footnote 3 on page 13, in the parenthetical for the Burks case,
       “witnesses’” should read “witness’s.” In the first full paragraph on page 21,
       “principal” should read “principle.”

               Please make the appropriate corrections.

                                                     Very truly yours,

                                                     Patrick Fisher, Clerk



                                                     Susie Tidwell
                                                     Deputy Clerk
                                          PUBLISH

                       UNITED STATES COURT OF APPEALS
Filed 2/4/97
                                        TENTH CIRCUIT



 UNITED STATES OF AMERICA,

                Plaintiff-Appellant,

 v.                                                     No. 96-1469

 TIMOTHY JAMES MCVEIGH;
 TERRY LYNN NICHOLS,

                Defendants-Appellees.

 ------------------------------------

 NATIONAL VICTIMS CENTER;
 MOTHERS AGAINST DRUNK
 DRIVING; THE NATIONAL
 VICTIMS’ CONSTITUTIONAL
 AMENDMENT NETWORK;
 JUSTICE FOR SURVIVING
 VICTIMS, INC.; CONCERNS OF
 POLICE SURVIVORS, INC.;
 CITIZENS FOR LAW AND ORDER,
 INC; CRIMINAL JUSTICE LEGAL
 FOUNDATION,

                Amici Curiae.
_______________________________

UNITED STATES OF AMERICA,

           Plaintiff,

v.                                           No. 96-1475

TIMOTHY JAMES MCVEIGH;
TERRY LYNN NICHOLS,

           Defendants-Appellees.


------------------------------------
MARSHA KIGHT; H. TOM KIGHT;
JEAN BELL; EVA MAUREEN
BLOOMER; MARVIN BUCKNER;
MARTIN CASH; MARGIE CASH;
JANNIE M. COVERDALE;
CHRISTOPHER C. GREGAN;
SAUNDRA K. CREGAN; DAWN
DEARMON; JODY DEARMON;
DORRIS DELMAN; ERNEST
DELMAN; LESLIE DOWNEY; MIKE
DOWNEY; CECIL ELLIOTT; SONIA
DIANE LEONARD; CATHY
MCCASKELL; C. NEIL
MCCASKELL; AMY L. PETTY; ROY
SELLS; TERRI SHAW; PARTRICIA
SMILEY; ENETRICE SMILEY; TINA
TOMLIN RICHARD TOMLIN; KIM
TOMLIN; JUDY WALKER;
NATIONAL ORGANIZATION FOR
VICTIM ASSISTANCE; JULIE ANN
ADAMS; JANET K. BECK; MARY
SUZANNE BRITTEN; JOHN HENRY
CARLILE; GLORIA CHIPMAN;
SANDRA KAY COLE; JOHN COLE;


                                       -2-
SHERRI A. COLEMAN; TERESA C.
COOK; CATHY JEAN COULTER;
KEITH T. COVERDALE; LAQUITA
COWAN; HERBERT RANDY
CREAGER; RITA CREWS;
VIRGINIA DILLON; ELLA GAIL
DRISKILL; YLITA R. EDD; CODY
FARMER; VIRGINIA FREDMAN;
JOHN J. GALE; HELENA ANNETTE
GARRETT; JANE C. GRAHAM;
TAMARA GREINER; JANET C.
GWYNN; PATRICIA PATTI HALL;
LADONNA J. HARRIS; GINA
HERNANDEZ; PERLA BUHAY
HOWARD; CHEYRE ROGENE
HUGHES; GERMAINE A.
JOHNSTON; DORIS JONES;
VERLYN Z. LAWTON; FRANCES
LEONARD; CALVIN MOSER;
VIRGINIA G. MOSER; BARBARA
ANN MURCHISON; MARIOIN A.
RAGLAND; RITA H. RAINS;
BEVERLY ANN RANKIN; DORA
REYES; MICHAEL REYES;
FLORENCE ROGERS; GUY
GERARD RUBSAMEN; MICHAEL J.
SCHUMAN; GLENN SEIDL; EDYE
SMITH; PHILIP THOMPSON;
SHELLY RENEE THOMPSON;
GLORIA TITSWORTH; WILLIAM
TITSWORTH; JACQUE LEA
WALKER; JANET EHRLICH
WALKER; DONNA WEAVER;
WANDA R. WEBSTER; SUZANNE
WELCH; E.E. “BUD” WELCH;
RICHARD WILLIAMS,

         Movants-Appellants.



                               -3-
-----------------------------------

NATIONAL VICTIMS CENTER;
MOTHERS AGAINST DRUNK
DRIVING; THE NATIONAL
VICTIMS’ CONSTITUTIONAL
AMENDMENT NETWORK;
JUSTICE FOR SURVIVING
VICTIMS, INC.; CONCERNS OF
POLICE SURVIVORS, INC.;
CITIZENS FOR LAW AND ORDER,
INC.; CRIMINAL JUSTICE LEGAL
FOUNDATION,

               Amici Curiae.

-----------------------------------

MARSHA KIGHT; H. TOM KIGHT;
JEAN BELL; EVA MAUREEN
BLOOMER; MARVIN BUCKNER;
MARTIN CASH; MARGIE CASH;
JANNIE M. COVERDALE;
CHRISTOPHER C. CREGAN;                      No. 96-1484
SAUNDRA K. CREGAN; JODY
DEARMON; DORRIS DELMAN;
ERNEST DELMAN; LESLIE
DOWNEY; MIKE DOWNEY; CECIL
ELLIOT; SONIA DIANE LEONARD;
CATHY MCCASKELL; C. NEIL
MCCASKELL; AMY L. PETTY; ROY
SELLS; TERRI SHAW; PATRICIA
SMILEY; ENETRICE SMILEY;
RICHARD TOMLIN; KIM TOMLIN;
NATIONAL ORGANIZATION FOR
VICTIM ASSISTANCE; JULIE ANN
ADAMS; JANET K. BECK; MARY
SUZANNE BRITTEN; JOHN HENRY
CARLILE; GLORIA CHIPMAN;


                                      -4-
SANDRA KAY COLE; JOHN COLE;
SHERRI A. COLEMAN; TERESA C.
COOK; CATHY JEAN COULTER;
KEITH T. COVERDALE; LAQUITA
COWAN; HERBERT RANDY
CREAGER; RITA CREWS;
VIRGINIA DILLON; ELLA GAIL
DRISKILL; YLITA R. EDD; CODY
FARMER; VIRGINIA FREDMAN;
JOHN J. GALE; HELENA ANNETTE
GARRETT; JANE C. GRAHAM;
TAMARA GREINER; JANET C.
GWYNN; PATRICIA “PATTI”
HALL; LADONNA J. HARRIS; GINA
HERNANDEZ; PERLA BUHAY
HOWARD; CHEYRE ROGENE
HUGHES; GERMAINE A.
JOHNSTON; DORIS JONES;
VERLYN Z. LAWTON; FRANCES
LEONARD; CALVIN MOSER;
VIRGINIA G. MOSER; BARBARA
ANN MURCHISON; MARION A.
RAGLAND; RITA H. RAINS;
BEVERLY ANN RANKIN; DORA
REYES; MICHAEL REYES;
FLORENCE ROGERS; GUY
GERARD RUBSAMEN; MICHAEL J.
SCHUMAN; GLENN SEIDL; EDYE
SMITH; PHILLIP THOMPSON;
SHELLY RENEE THOMPSON;
GLORIA TITSWORTH; WILLIAM
TITSWORTH; JACQUE LEA
WALKER; JANET EHRLICH
WALKER; DONNA WEAVER;
DAWN LEINEN DEARMON;
DONNA HAWTHORNE; WANDA R.
WEBSTER; SUZANNE WELCH;
PAUL HOWELL; SHARON
LITTLEJOHN; E.E. “BUD” WELCH;


                                -5-
RICHARD WILLIAMS; STEVE
SMITH; AMBER TINA TOMLIN;
JUDY WALKER,

               Petitioners,

v.

HONORABLE RICHARD P.
MATSCH, District Judge,

               Respondent.

-----------------------------------

UNITED STATES OF AMERICA;
TIMOTHY JAMES MCVEIGH;
TERRY LYNN NICHOLS;

               Real Parties In Interest,

NATIONAL VICTIMS CENTER;
MOTHERS AGAINST DRUNK
DRIVING; THE NATIONAL
VICTIMS’ CONSTITUTIONAL
AMENDMENT NETWORK;
JUSTICE FOR SURVIVING
VICTIMS, INC.; CONCERNS OF
POLICE SURVIVORS, INC.;
CITIZENS FOR LAW AND ORDER,
INC.; CRIMINAL JUSTICE LEGAL
FOUNDATION,

               Amici Curiae.




                                           -6-
          APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLORADO
                       (D.C. No. 96-CR-68-M)


Submitted on the briefs:

Merrick Garland, Principal Associate Deputy Attorney General, Joseph H.
Hartzler, Special Attorney to the U.S. Attorney General, Sean Connelly, Special
Attorney to the U.S. Attorney General, Vicki Zemp Behenna, Special Attorney to
the U.S. Attorney General, Denver, Colorado, for Plaintiff-Appellant United
States of America.

Professor Paul G. Cassell (Counsel of Record), Salt Lake City, Utah, Sean
Kendall, (Local Counsel), Boulder, Colorado, Gary B. Born, Robert F. Hoyt,
Arnon D. Siegel, Karan K. Bhatia of Wilmer, Cutler & Pickering, Washington,
D.C., for Victims of the Oklahoma City Bombing and NOVA.

Michael E. Tigar, Ronald G. Woods, N. Reid Neureiter, Adam Thurschwell, and
Jane B. Tigar, Denver, Colorado, for Defendant-Appellee Terry Lynn Nichols.

Stephen Jones, Robert Nigh, Jr. of Jones, Wyatt & Roberts, Enid, Oklahoma,
Richard H. Burr, III, Houston, Texas, and Jeralyn E. Merritt, Denver, Colorado,
for Defendant-Appellee Timothy James McVeigh.

Kent S. Scheidegger, Charles L. Hobson, Criminal Justice Legal Foundation,
Sacramento, California, for Amicus Curiae Criminal Justice Legal Foundation.

Arnold I. Burns, Peter J.W. Sherwin of Proskauer Rose Goetz & Mendelsohn
LLP, New York, New York, for Amici Curiae.



Before PORFILIO, KELLY, and BRISCOE, Circuit Judges.


PER CURIAM.


                                        -7-
      In these consolidated proceedings, we address an important question of

criminal procedure involving significant interests of the defendants, prosecution,

crime victims, and public, which has thus far received virtually no judicial

attention: whether a pretrial order prohibiting victim-impact witnesses from

attending the criminal prosecution in which they are slated to testify is subject to

review at the urging of either the government or the nonparty witnesses

themselves. Upon careful consideration of the various constitutional and

statutory ramifications, we conclude as a general matter, and hold in this

particular case, that it is not, though we do not categorically rule out the

possibility of mandamus relief for the government in the event of a patently

unauthorized and pernicious use of the sequestration power.

      In early pretrial hearings, the district court invoked, originally on its own

initiative and, thereafter, at the insistence of defense counsel, the traditional rule

authorizing the sequestration of witnesses. See Fed. R. Evid. 615 (“At the request

of a party the court shall order witnesses excluded so that they cannot hear the

testimony of other witnesses, and it may make the order of its own motion.”).

Later, in response to an extensively briefed and formally argued request for

reconsideration, the district court reaffirmed its adherence to Rule 615, prompting

the current proceedings for review.


                                           -8-
      The government and the excluded witnesses filed separate appeals, Nos.

96-1469 and 96-1475, respectively, which defendants moved to dismiss on

procedural grounds. The excluded witnesses then filed a petition for a writ of

mandamus, No. 96-1484, and the government added an informal request for

mandamus consideration, both seeking to secure an alternative avenue of review

in the event their appeals were deemed defective. This court consolidated all of

the proceedings and granted expedited review. The briefs of the parties and

amici 1 have now been filed, putting the case at issue. 2 On de novo consideration

of the fundamental threshold questions raised by defendants’ motions, see Wilson

v. Glenwood Intermountain Properties, Inc., 98 F.3d 590, 593 (10th Cir. 1996)

(standing); Comanche Indian Tribe v. Hovis, 53 F.3d 298, 302 (10th Cir.)

(jurisdiction), cert. denied, 116 S. Ct. 306 (1995), we dismiss the government’s

appeal on jurisdictional grounds, deny as inappropriate its request for mandamus

review, and dismiss the excluded witnesses’ appeal and mandamus petition for

lack of standing.

      1
            We grant motions filed by The Criminal Justice Legal Foundation
and The National Victims Center, Mothers Against Drunk Driving, The National
Victims’ Constitutional Amendment Network, Justice for Surviving Victims, Inc.,
Concerns of Police Survivors, Inc., and Citizens for Law and Order, Inc., to
submit amicus curiae briefs in support of the appellants.
      2
            After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of these proceedings. See Fed. R. App. P. 34(a); 10th Cir. R.
34.1.9. The cases are therefore ordered submitted on the briefs.

                                        -9-
                                         I

      The government’s right to appeal in criminal cases is subject to unique

limitations.

      Recently, in United States v. Carrillo-Bernal, 58 F.3d 1490 (10th Cir.
      1995), we surveyed in detail the historical evolution of the
      government’s right to appeal in criminal cases. Id. at 1494-97. . . .
      Before the turn of this century, government appeals in criminal cases
      were considered verboten. Since then, Congress has progressively
      loosened the government’s ability to receive appellate review of
      unfavorable district court decisions in criminal matters. Id. at
      1494-95. However, two general rules have survived this historical
      evolution: the government may only initiate criminal appeals based
      on specific statutory authority; and there is a presumption against
      government criminal appeals. Id.

United States v. Roberts, 88 F.3d 872, 883 (10th Cir. 1996). Because the general

jurisdictional statute governing the federal appellate courts, 28 U.S.C. § 1291,

does not supply the requisite authorization for the government’s appeal, we look

to the Criminal Appeals Act, 18 U.S.C. § 3731, to resolve the jurisdictional

question raised here. See Di Bella v. United States, 369 U.S. 121, 130 (1962);

see, e.g., United States v. Sasser, 971 F.2d 470, 473 (10th Cir. 1992); United

States v. Hines, 419 F.2d 173, 174 (10th Cir. 1969); United States v. Cote, 51
F.3d 178, 180 (9th Cir. 1995); United States v. Martinez, 763 F.2d 1297, 1307-08

(11th Cir. 1985). We approach this inquiry mindful of the Supreme Court’s

“insist[ence] that Congress speak with a clear voice when extending to the




                                        -10-
Executive a right to expand criminal proceedings [by appeal].” Arizona v.

Manypenny, 451 U.S. 232, 247 (1981).

                                         A

      Since its last substantive amendment in 1984, § 3731 has expressly

authorized government appeals:

      [1] from a decision, judgment, or order . . . dismissing an indictment
      or information or granting a new trial after a verdict or judgment, as
      to any one or more counts, except . . . where the double jeopardy
      clause . . . prohibits further prosecution[;]

      [2] from a decision or order . . . suppressing or excluding evidence or
      requiring the return of seized property in a criminal proceeding, not
      made after the defendant has been put in jeopardy and before the
      verdict or finding on an indictment or information, if the United
      States attorney certifies to the district court that the appeal is not
      taken for purposes of delay and that the evidence is a substantial
      proof of a fact material in the proceeding[; and]

      [3] from a decision or order . . . granting the release of a person
      charged with or convicted of an offense, or denying a motion for
      revocation of, or modification of the conditions of, a decision or
      order granting release.

These conditions permitting appeal have been “carefully circumscribed by

Congress out of a desire (among other reasons) to safeguard individuals from the

special hazards inherent in prolonged litigation with the sovereign.”

Carrillo-Bernal, 58 F.2d at 1497; see also United States v. Martinez, 681 F.2d
1248, 1251 (10th Cir. 1982)(“The right to appeal is strictly circumscribed by

[§ 3731].”). Accordingly, “[t]he statute plainly limits appeals by the United


                                        -11-
States to [the three] specified categories of district court orders.” United States v.

Patterson, 882 F.2d 595, 598 (1st Cir. 1989) (quotation omitted); see Di Bella,
369 U.S. at 130 (right of appeal under § 3731 “is confined to narrowly defined

situations”); United States v. Mavrokordatos, 933 F.2d 843, 846 (10th Cir. 1991)

(“The statute was intended to make appeals possible under the stated

circumstances.”).

      Nothing in § 3731 remotely suggests that the government may appeal a

witness sequestration order. The circuit courts have repeatedly dismissed

government appeals taken from similar preliminary rulings which, neither

ordering nor practically effecting the dismissal of charges, exclusion of evidence,

or release of the defendant, fell outside the categories specified in § 3731. 3 See,


      3
              We say “nor practically effecting” because § 3731 can apply to
rulings which, though nominally outside the scope of the statute, have the
practical effect of orders clearly covered. See United States v. Zabawa, 39 F.3d
279, 283 (10th Cir. 1994); United States v. Drogoul, 1 F.3d 1546, 1551 (11th Cir.
1993); United States v. Kane, 646 F.2d 4, 7 (1st Cir. 1981) (collecting cases).
Specifically, orders directing the government to take action and specifically
providing for the exclusion of related evidence in the event of noncompliance
have been deemed “conditional suppression” orders and thereby brought within a
liberal construction of the statute. See, e.g., United States v. Horwitz, 622 F.2d
1101, 1104-05 (2d Cir. 1980) (order requiring government to immunize defense
witness or lose testimony of immunized prosecution witnesses); United States v.
Battisti, 486 F.2d 961, 965-67 (6th Cir. 1973) (discovery order stating
noncompliance “will result in the exclusion of the testimony of the witness or
witnesses to which [it] pertains”).

      That said, we agree with the thoughtful analysis of such cases in Kane, 646
                                                                     (continued...)

                                         -12-
e.g, Roberts, 88 F.3d at 882-84 (order deferring ruling on exclusion of evidence

until proffer at trial); United States v. Dean, 989 F.2d 1205, 1210-11 (D.C. Cir.

1993)(same); United States v. Camisa, 969 F.2d 1428, 1429-30 (2d Cir.

1992)(order denying motion to disqualify defense counsel); United States v.

White, 743 F.2d 488, 493 (7th Cir. 1984)(same); United States v. Booth, 669 F.2d
1231, 1240 (9th Cir. 1981)(order granting admission of evidence); United States

v. Margiotta, 662 F.2d 131, 137-41 (2d Cir. 1981)(order approving disputed jury

instruction); Kane, 646 F.2d at 7-9 (order compelling discovery); United States v.

Martin, 611 F.2d 260, 261 (9th Cir. 1979)(order permitting withdrawal of guilty




      3
        (...continued)
F.2d at 8, which dismissed an appeal from a discovery order citing “a critical
distinction” pertinent here as well: “The district court has not stated that it will
exclude evidence if the government fails to comply. Rather than being a
conditional order of exclusion, . . . the order in question is an unconditional
direction which may be enforced by any of a variety of sanctions, only one of
which is exclusion of evidence.” The same is true of the sequestration order
issued in this case. See United States v. Sepulveda, 15 F.3d 1161, 1177 (1st Cir.
1993) (upon breach of sequestration order, “the need for a sanction, and the
nature of one, if imposable, are matters committed to the trial court’s sound
discretion.”); see also Burks v. Oklahoma Publ’g Co., 81 F.3d 975, 980 (10th
Cir.) (“When a witness violates a sequestration order, it is within the district
court’s discretion to admit or exclude the witness’s testimony.”), cert. denied, 117
S. Ct. 302 (1996). Kane notes the additional point, also applicable here, “that the
government has not signaled whether it intends to comply with the district court’s
order or not. . . . To show the court’s order has the ‘practical effect’ of excluding
evidence, we think the government must go further and commit itself to a course
of action which makes exclusion, practically speaking, inevitable.” 646 F.2d at 8.

                                         -13-
plea). We likewise hold that § 3731 does not provide the necessary authorization

for the government’s appeal in this case.

                                            B

      Perhaps anticipating this conclusion, the government has essentially

ignored § 3731 and, instead, relied exclusively on a judicially recognized

exception to the foregoing limitations on government appeals. In Carroll v.

United States, 354 U.S. 394, 403 (1957), the Supreme Court acknowledged in the

criminal context an interlocutory-appeal rule analogous to the Cohen

collateral-order doctrine 4 familiar in civil cases: “[C]ertain orders relating to a

criminal case may be found to possess sufficient independence from the main

course of the prosecution to warrant treatment as plenary orders, and thus be

appealable on the authority of 28 U.S.C. § 1291 without regard to the limitations

of 18 U.S.C. § 3731.” The Court cautioned, however, that “[t]he instances in

criminal cases are very few.” Id.; see United States v. Denson, 588 F.2d 1112,

1126-27 (5th Cir. 1979) (Carroll “emphasized the rareness of such orders”).

Notwithstanding that admonition, and despite the absence of any authority

applying Carroll to a witness-sequestration order, the government maintains the

independent-proceeding exception supports its appeal here.



      4
            The collateral-order doctrine originates from Cohen v. Beneficial
Indus. Loan Corp, 337 U.S. 541 (1949).

                                         -14-
      The government contends the sequestration order (1) “conclusively

[determined] that victim-witnesses are not entitled to attend court proceedings,”

(2) impacts an “important right” that “is ‘completely separate from the merits’ of

whether defendants are guilty and how they should be punished,” and (3) “would

be ‘effectively unreviewable’ after [trial],” and, therefore, that the “Cohen inquiry

is easily satisfied here.” Brief of Plaintiff-Appellant, at 9-11; Reply Brief of

Plaintiff-Appellant, at 3. The conclusion of this argument bespeaks its flaw.

Given the severe limitations on the government’s right of appeal from final

criminal judgments--including the complete prohibition thereon following a jury

acquittal--pretrial criminal rulings would as a routine matter arguably, if not

“easily,” satisfy the Cohen criteria. However, the pertinent case law does not

countenance the evisceration of § 3731 by any such wholesale departure from the

traditional presumption against government interlocutory appeals in criminal

cases. Indeed, the Supreme Court has specifically noted that the considerations

disfavoring such appeals are “made no less compelling . . . by the fact that the

Government has no later right to appeal.” Di Bella, 369 U.S. at 130.

      The basic problem with the government’s Cohen argument arises from the

government’s consistent failure throughout this appeal to come to grips with the

fundamental principle that for it to appeal in the criminal context, authorization

under § 3731 is an independent requirement in addition to the finality demanded


                                         -15-
by § 1291. Obviously, it is only the latter condition that traditionally has been

excused by the civil Cohen collateral-order doctrine. Thus, when the government

seeks review in a criminal case, concerns unaddressed by Cohen come into play.

The Second Circuit has acknowledged this same crucial point in rejecting the

government’s invocation of Carroll and Cohen in support of an appeal

unauthorized by § 3731:

             The same considerations that have led the courts to avoid
      construing § 3731 broadly as authorizing appeals from new-trial
      orders [5] lead us to eschew expansion of the traditional scope of
      § 1291 to allow the present appeal [under Carroll and Cohen]. . . .
      This historic policy disfavoring government appeals in criminal
      cases, which has repeatedly been reaffirmed by the Court
      concurrently with its recognition of Congress’s increasing allowance
      of interlocutory appeals, has a prudential basis, ‘over and above the
      constitutional protection against double jeopardy,’ Di Bella[, 369
U.S. at 130.] The principal prudential bases are the avoidance of
      undue delay, see Carroll[, 354 U.S. at 415] . . . , and the avoidance of
      harassment, see Arizona v. Manypenny, [451 U.S. at 246]. . . .
      Finding no express authority in § 1291 authorizing government
      appeals in criminal cases, and viewing the new trial order as a
      nondispositive part of the main stream of the prosecution, we decline
      to construe § 1291, or the Cohen-Carroll exception, so broadly as to
      give us jurisdiction in the present case.

United States v. Sam Goody, Inc., 675 F.2d 17, 23-24 (2d Cir. 1982). Similarly,

when the First Circuit recently relied on Carroll and Cohen to hear a government

appeal from a post-judgment order imposing monetary sanctions for prosecutorial


      5
            Congress subsequently amended § 3731 specifically to authorize
appeal from orders “granting a new trial after verdict or judgment” when
otherwise constitutionally permissible.

                                         -16-
misconduct, the court emphasized that its holding had to be “a narrow one”

because of precisely the same point:

      Rather than importing the collateral order doctrine lock, stock, and
      barrel into our criminal jurisprudence, we hold only that when, as
      now, the conditions of the collateral order doctrine are satisfied, and
      the prudential concerns that traditionally militate against allowing the
      government to appeal in a criminal case favor, or are at least neutral
      in respect to, the availability of a government appeal, then section
      1291 affords a vehicle through which the government may seek
      appellate review in a criminal case.

United States v. Horn, 29 F.3d 754, 769 (1st Cir. 1994) (footnote omitted).

Significantly, the Horn court found the additional “prudential concerns” regarding

government criminal appeals satisfied for unique reasons completely inapposite

here: “the determination of the defendants’ guilt has been made, sentence has

been imposed, the attempted appeal is not interlocutory in any sense, and no

prospect of piecemeal litigation endures.” Id. at 768-69.

      We need not now decide upon any comprehensive, sagacious formulation

for resolving the validity of all attempts by the government to appeal from

interlocutory orders falling outside the compass of § 3731. The Supreme Court’s

initial heuristic prescription, specifying “orders . . . found to possess sufficient

independence from the main course of the prosecution to warrant treatment as

plenary orders,” Carroll, 354 U.S. at 403, fully suffices for present purposes.

While legislative expansion of § 3731 has superseded the particular holdings of

the seminal Supreme Court decisions establishing and implementing this

                                          -17-
prescription, see id. at 403-04 (dismissing appeal of suppression order and

discussing limited circumstances when order returning seized property might be

appealable); Di Bella, 369 U.S. at 130-32 (same), the analysis informing those

decisions still holds counsel for us today. Thus, we draw a keen sense of the

strict “independence” required for application of the independent-proceeding rule

from Di Bella’s pronouncement that even such a collateral criminal matter as a

proceeding “solely for return of property” can be regarded as independent only if

it “is in no way tied to a criminal prosecution in esse.” Id. at 131-32; see also

Hines, 419 F.2d at 175 (noting “narrow ground” for appeal carved out by Carroll

and Di Bella, and paraphrasing Supreme Court’s “unequivocal language” therein

as requiring a matter “totally segregated from” and “[not] even remotely

connected [to]” a “pending criminal prosecution”).

      The district court’s sequestration order clearly is not independent from the

ongoing criminal prosecution out of which the government’s appeal arises.

Indeed, the stated purpose of the order, consistent with the recognized policy

underlying Rule 615 generally, 6 is to preserve the integrity of that very proceeding

by eliminating a potential source of impermissible influence on proposed



      6
             Carroll cautions that “[a]ppeal rights cannot depend on the facts of a
particular case.” 354 U.S. at 405. Thus, we must consider the appealability of
sequestration orders as a class, not the distinctive circumstances of this case. See
Van Cauwenberghe v. Biard, 486 U.S. 517, 529 (1988).

                                         -18-
testimonial evidence. The fact that the victim-impact evidence involved here

would relate only to sentencing matters does not alter our analysis. Far from

being collateral to the main course of the prosecution, “[t]he sentencing process is

the inevitable culmination of a successful prosecution; it is an integral aspect of a

conviction.” Denson, 588 F.2d at 1126; see United States v. Patterson, 882 F.2d
595, 599 (1st Cir. 1989); United States v. Hundley, 858 F.2d 58, 65 (2d Cir.

1988).

         Accordingly, we hold that neither § 3731 nor the independent-proceeding

exception thereto apply to the government’s appeal. We therefore dismiss the

appeal for lack of the requisite jurisdictional authorization, and turn to the

government’s alternative request for a writ of mandamus.

                                          C

         Ordinarily, the unavailability of appeal favors mandamus consideration.

But the lack of appellate jurisdiction here is not a mere procedural contingency

fortuitously precluding review; on the contrary, the government’s right of appeal

in this context has been “carefully circumscribed by Congress” to safeguard

important interests. Carrillo-Bernal, 58 F.3d at 1497. The federal courts of

appeal “are courts of limited jurisdiction . . . empowered to hear only those cases

. . . entrusted to them . . . by Congress[,]. . . [which] possesses plenary power to

confer or withhold appellate jurisdiction.” Henry v. Office of Thrift Supervision,


                                         -19-
43 F.3d 507, 511 (10th Cir. 1994). “Were we to accede to the government’s

request [for mandamus relief], we would be expanding the government’s right to

bring interlocutory criminal appeals beyond the terms of [§ 3731]. We do not

believe mandamus provides the appropriate avenue for such expansion.” Roberts,
88 F.3d at 884; see Will v. United States, 389 U.S. 90, 97 (1967) (“Mandamus . . .

may never be employed as a substitute for appeal in derogation of the[] clear

policies [embodied by the limitations in § 3731].”); Margiotta, 662 F.2d at 134

n.8 (“Mandamus is not to be employed to circumvent the limitations of the

Criminal Appeals Act.”).

      While mandamus may not be used to circumvent the policies effectuated by

the restrictive provisions of § 3731, “[t]his is not to say that mandamus may never

be used to review procedural orders in criminal cases.” Will, 389 U.S. at 97.

Thus, as indicated at the outset of this opinion, we do not categorically preclude

the use of mandamus to review any and all criminal rulings, however egregious,

unauthorized, and prejudicial, which might fall outside the scope of § 3731. Cf.
389 U.S. at 97-98 (citing as proper use of mandamus instance in which district

court had “overreached its judicial power” in denying government “rightful fruits

of a valid conviction”); United States v. Dooling, 406 F.2d 192, 198-99 (2d Cir.

1969) (finding “compelling need for the issuance of mandamus” in order to

prevent “gross disruption in the administration of criminal justice” caused by


                                        -20-
“highly improper and undesirable” action by district court). However, “[w]e are

unpersuaded this case presents the appropriate vehicle to [permit such review].”

Roberts, 88 F.3d at 883; cf. Margiotta, 662 F.2d at 134 n.8.

      We acknowledge that our analysis has resulted in completely foreclosing

review of the government’s challenge to the sequestration order. Though it may

perhaps be seen as overly technical and unduly severe by those focussed only on

this particular controversy, our judicial restraint is ultimately guided and informed

by a very broad principle--the constitutional distribution of power between the

legislative and judicial branches of our government. As the Supreme Court took

pains to explain in Carroll:

      Many interlocutory decisions of a trial court may be of grave
      importance to a litigant, yet are not amenable to appeal at the time
      entered, and some are never satisfactorily reviewable. In particular
      is this true of the Government in a criminal case . . . .

             If there is serious need for appeals by the Government from
      [sequestration] orders, or unfairness to the interests of effective
      criminal law enforcement in the distinctions we have referred to, it is
      the function of the Congress to decide whether to initiate a departure
      from the historical pattern of restricted appellate jurisdiction in
      criminal cases. We must decide the case on the statutes that exist
      today, in the light of what has been the development of the
      jurisdiction. It is only through legislative resolution, furthermore,
      that peripheral questions regarding the conduct of government
      appeals in this situation can be regulated.
354 U.S. at 406-08 (footnotes omitted).

                                          II


                                          -21-
      Defendants have raised numerous challenges to the proceedings for review

brought by the sequestered victim-impact witnesses themselves. However, we

find it necessary to address only the issue of standing. As “an essential and

unchanging part of the case-or-controversy requirement of Article III,” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992), constitutional standing “is a

threshold issue in every case before a federal court, determining the power of the

court to entertain the suit.” Boyle v. Anderson, 68 F.3d 1093, 1100 (8th Cir.

1995), cert. denied, 116 S. Ct. 1266 (1996); see Board of Natural Resources v.

Brown, 992 F.2d 937, 945 (9th Cir. 1993). Further, Article III standing is a

jurisdictional requisite “at every stage of the proceeding.” Citizens Concerned for

Separation of Church & State v. City & County of Denver, 628 F.2d 1289, 1301

(10th Cir. 1980); see Board of County Comm’rs v. W.H.I., Inc., 992 F.2d 1061,

1063 (10th Cir. 1993); see also Skrzypczak v. Kauger, 92 F.3d 1050, 1052 (10th

Cir. 1996), petition for cert. filed, 65 U.S.L.W. 3444 (Dec. 13, 1996)(No. 96-

953). Accordingly, the excluded witnesses’ failure to satisfy constitutional

standing requirements would preclude our consideration of both their appeal and

their petition for mandamus relief. 7


      7
              We do not hold that the lack of what is often called “appellate
standing” necessarily precludes mandamus review. Standing encompasses
“constitutional considerations related to the ‘case or controversy’ limitation of
Article III and also prudential concerns ‘that, apart from Art. III’s minimum
                                                                        (continued...)

                                        -22-
         Article III imposes three fundamental requirements for standing in federal

court:

         First, the [complainant] must have suffered an injury in fact--an
         invasion of a legally protected interest which is concrete and
         particularized and actual or imminent. Second, a causal connection
         must exist between the injury and the conduct complained of; the
         injury must be fairly traceable to the challenged action. Third, it
         must be likely that the injury will be redressed by a favorable
         decision.

Committee to Save the Rio Hondo v. Lucero, 102 F.2d 445, 1996 WL 700138, at

*2 (10th Cir. Dec. 6, 1996) (quotations and citations omitted). Our disposition

turns on the first.

         Legally protected interests derive from various sources, including

constitutional guarantees, see, e.g., Journal Publ’g Co., 801 F.2d at 1235,




        (...continued)
         7

requirements, serve to limit the role of the courts in resolving public disputes.’”
Kansas Health Care Ass’n v. Kansas Dep’t of Social & Rehabilitation Servs., 958
F.2d 1018, 1021 (10th Cir. 1992) (quoting Warth v. Seldin, 422 U.S. 490,
498-500 (1975)). Article III authority is a prerequisite to judicial review,
however sought. In contrast, a prudential concern, such as nonparty status,
counseling uniquely or primarily against the propriety of appeal, need not bar a
petition for mandamus review. See, e.g., Journal Publ’g Co. v. Mechem, 801 F.2d
1233, 1235-36 (10th Cir. 1986) (news organization had Article III standing to
seek mandamus review of order barring press access, although, as nonparty, it
could not challenge order by appeal); United States v. Schlette, 842 F.2d 1574,
1576 (9th Cir. 1988) (same); In re Washington Post Co., 807 F.2d 383, 388 & n.4
(4th Cir. 1986) (same). We emphasize that our standing analysis turns on
constitutional considerations, not the excluded witnesses’ nonparty status.
Consequently, we need not treat separately the district court’s denial of their
motion to intervene.

                                          -23-
statutory provisions, see, e.g., Wilson, 98 F.3d at 595, and common law rights,

see, e.g., W.H.I., Inc., 992 F.2d at 1064 (enjoyment of property rights). See also,

e.g., San Diego County Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126-30 (9th

Cir. 1996) (discussing constitutional, statutory, and common law economic

interests supporting standing). The victim-impact witnesses rely on two of these

sources for their asserted interest in attending the criminal trial from which they

have been excluded by the sequestration order. First, they cite the Victims’

Rights and Restitution Act (Victims’ Rights Act) for the particularized right of

crime victims “to be present at all public court proceedings related to the

offense.” 42 U.S.C. § 10606(b)(4). Second, they argue more generally that the

right of public access to criminal proceedings, recognized in Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) (plurality), and Globe

Newspaper Co. v. Superior Court, 457 U.S. 596 (1982), provides a constitutional

basis for their claim of injury.




                                         -24-
                                          A

      There are a number of problems with the excluded witnesses’ reliance on

the Victims’ Rights Act. 8 The statute charily pledges only the “best efforts” of

certain executive branch personnel to secure the rights listed. See § 10606(a)

(“Officers and employees of . . . departments and agencies of the United States

engaged in the detection, investigation, or prosecution of crime shall make their

best efforts to see that victims of crime are accorded the rights described in

subsection (b) of this section.”). The district court judge, a judicial officer not

bound in any way by this pledge, could not violate the Act. Indeed, the Act’s

prescriptions were satisfied once the government made its arguments against

sequestration--before the district court even ruled.

      Further, the specific right to attend criminal proceedings is expressly

subject to the following qualification: “unless the court determines that testimony

by the victim would be materially affected if the victim heard other testimony at

trial.” § 10606(b)(4). In essence, the statute acknowledges that the policies

behind Rule 615 inherently limit the victim’s right to attend criminal proceedings.




      8
             In conjunction with the Victims’ Rights Act, the excluded witnesses
also refer generally to 42 U.S.C. § 10608, which provides for closed circuit
televising of certain criminal proceedings. This statute does not materially impact
our construction and application of § 10606, or our standing analysis generally.

                                         -25-
      Finally, and in any event, Congress explicitly instructed that the Act “does

not create a cause of action or defense in favor of any person arising out of the

failure to accord to a victim the rights enumerated in subsection (b).” § 10606(c).

The excluded witnesses argue this provision relates only to independent

enforcement actions and does not bar appeal or mandamus challenges within the

criminal proceeding itself, but this facially uncompelling contention is undercut

further by a decision of this court in an analogous standing context. In United

States v. Kelley, 997 F.2d 806, 807-08 (10th Cir. 1993), we joined a line of

authority holding that crime victims do not have standing under the Victim and

Witness Protection Act (VWPA), 18 U.S.C. § 3663, to appeal unfavorable

restitution orders. Significantly, this case law rejects victims’ arguments for

standing under the VWPA because the history and plain language of the VWPA

“do not indicate that Congress, either explicitly or implicitly, intended to provide

a private cause of action to victims.” Kelley, 997 F.2d at 808 (quoting United

States v. Johnson, 983 F.2d 216, 221 (11th Cir. 1993)). A fortiori, the Victims’

Rights Act, which explicitly denies any private cause of action, does not grant

standing to seek review of orders relating to matters covered by the Act. See also




                                         -26-
Hernandez-Avalos v. INS, 50 F.3d 842, 844, 848 (10th Cir.) (holding party lacked

standing to invoke mandamus to enforce statutory directive in light of express

prohibition on private right of action in statute), cert. denied, 116 S. Ct. 92

(1995).

                                           B

      Our analysis of the excluded witnesses’ constitutional basis for standing

rests on a fundamental distinction regarding the character and locus of the public

right of access to criminal proceedings derived from the First Amendment by the

Supreme Court in Richmond Newspapers and Globe Newspaper Co. The

witnesses do not assert, nor could they, that an order precluding (only) intended

witnesses from attending a criminal proceeding generally open to the public and

the press violates the public’s right of access. Rather, they posit a personal First

Amendment right to attend the proceedings, violated despite the public’s

undisputed access. In our view, recognition of such an entitlement, arguably

affording a constitutional basis for disruptive interlocutory review in every

criminal prosecution at the behest of any disappointed would-be trial attendee,

would entail an unprecedented expansion/transformation of the public trial-access




                                          -27-
right unwarranted by the policies cited by the Supreme Court as the rationale for

gleaning the right from the First Amendment. 9

      A broad survey of public trial-access case law, and review of the particular

authorities relied on by the excluded witnesses here, confirm that pertinent

constitutional proscriptions are implicated only when, through orders closing

proceedings, sealing documents, gagging participants and/or restricting press

coverage, a trial court has deprived the public at large direct or indirect access to

the trial process. The witness-sequestration order entered in this case has no such

effect; members of the public will attend the trial and the press will report on the

proceedings to the public generally. We are not aware of any case in which an

analogous order was held to implicate the constitutional right recognized in

Richmond Newspapers and Globe Newspaper Co.

      Just as important, this assessment of the case law is entirely consistent with

the broad, structural interests prompting the Supreme Court to recognize the

public trial-access right despite the lack of explicit textual support in the

constitution. Such interests include: informing the public discussion of

government affairs, assuring the public perception of fairness, promoting the

community-therapeutic effect of criminal justice proceedings, providing a public


      9
             We need not and do not address entirely distinct questions regarding
the propriety and redress of trial exclusions implicating other constitutional
values, such as equal protection or traditional free speech guarantees.

                                         -28-
check on corrupt practices, intimidating potential perjurers, and generally

enhancing the performance of all involved in the process. See Globe Newspaper

Co., 457 U.S. at 604-05; United States v. Criden, 675 F.2d 550, 556 (3d Cir.

1982) (summarizing “six societal interests” cited in Richmond Newspaper

plurality and concurring opinions). These interests necessitate--and are satisfied

by--a publicly open trial, regardless of the personal attendance of any particular

individual. 10 Indeed, “[t]he value of openness lies in the fact that people not

actually attending trials can have confidence that standards of fairness are being

observed.” Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 508 (1984).

      Accordingly, we hold that the excluded witnesses lack Article III standing

to seek review of the sequestration order entered by the district court. We

therefore do not have jurisdiction to reach the merits of either their appeal or their

mandamus petition.




      10
             We note that considerations personal to particular individuals may be
quite relevant to the standing inquiry once a public deprivation has been shown.
Given such a showing, the critical remaining obstacle to standing, i.e., the
requirement that those challenging the deprivation suffered a cognizable
individualized harm, see United States v. Hays, 115 S. Ct. 2431, 2435-36 (1995),
and therefore are the “proper proponents” of the general public’s rights, Singleton
v. Wulff, 428 U.S. 106, 112 (1976), would appear to be easily satisfied by victims
seeking to attend the criminal prosecution of those charged with causing their
injury.

                                         -29-
      The government’s appeal, No. 96-1469, is DISMISSED, and its request for

alternative mandamus consideration is DENIED. The victims’ appeal, No.

96-1475, and their mandamus petition, No. 96-1484, are DISMISSED.




                                     -30-